     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 1 of 19



                   United States District Court
                    District of Massachusetts

                                    )
Sandra Lucien-Calixte,              )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )    Civil Action No.
                                    )    17-11312-NMG
Neal David and Town of              )
Stoughton,                          )
                                    )
         Defendants.                )



                          MEMORANDUM & ORDER


GORTON, J.

    This case involves claims by Sandra Lucien-Calixte

(“plaintiff” or “Lucien-Calixte”) that defendant Police Officer

Neal David (“Officer David”) and defendant Town of Stoughton

(“the Town”) (collectively, “defendants”) wrongfully caused her

arrest and prosecution.

    This Court previously allowed defendants’ Motion for

Judgment on the Pleadings without prejudice and allowed

plaintiff leave to amend her complaint (Docket Entry No. 30).

Plaintiff filed her First Amended Complaint on August 22, 2018

(Docket Entry No. 33).

    In her First Amended Complaint, plaintiff asserts

violations pursuant to 42 U.S.C. § 1983 and M.G.L. c. 12 § 11I,


                                 - 1 -
        Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 2 of 19



as well as a common law claim of malicious prosecution.            Pending

before the court is defendants’ Motion to Dismiss.

I.   Background

     Plaintiff avers that she lived with and provided “round the

clock care” for her aunt, Marie Belfort-Bois (“Belfort-Bois”).

In January, 2013, Belfort-Bois suffered a stroke and was

admitted to Good Samaritan Hospital (“the Hospital”).            While at

the Hospital, where she was fed intravenously, Belfort-Bois

suffered from several medical conditions, including bed sores

and low body temperature.       In March, 2013, Belfort-Bois was

placed in hospice care, but she survived and was returned to

plaintiff’s care in June, 2013.        In July, 2013, Carmel

Duversonne (“Ms. Duversonne”), a Home Health aide, began

periodically visiting Belfort-Bois to assist plaintiff with her

care.

     Lucien-Calixte, a registered nurse and trained pulmonary

therapist, handled the majority of Belfort-Bois’ care after

June, 2013.     Belfort-Bois was housed in a makeshift hospital

room set up in the basement of plaintiff’s home.

     On February 16, 2014, plaintiff summoned emergency medical

help for Belfort-Bois.       A first responder found Belfort-Bois

dehydrated and with low oxygen saturation.          She was readmitted

to the Hospital.      After triaging and tending to Belfort-Bois,


                                    - 2 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 3 of 19



Nurse Perdigao called the Stoughton Police Department to report

what she believed to be “troubling” health concerns.        Nurse

Perdigao reported that Belfort-Bois was dehydrated, had serious

bed sores, low body temperature, a soiled diaper and dirty

catheter and feeding tubes.    Nurse Perdigao also submitted a

written Elder Abuse Mandated Reporter Form.

    Officer David responded to the call and began a police

report that ultimately served as the initial charging document.

Plaintiff contends that that report attributes the following

statements to Ms. Duversonne which Ms. Duversonne never made:

1) that Belfort-Bois was receiving below average care, 2) that

the basement in which Belfort-Bois slept was “very cold,” 3)

that Belfort-Bois was sleeping in an unfinished basement and

4) that Ms. Duversonne complained about Belfort-Bois’ condition

to her supervisor and asked to be taken off of her case.

Plaintiff alleges that Ms. Duversonne’s grand jury testimony

directly contradicts those statements.

    On February 21, 2014, Officer David applied for charges

against Lucien-Calixte for elder abuse and neglect based on his

police report.   That same day, a magistrate issued a warrant and

Lucien-Calixte was arrested.

    On March 4, 2014, Officer David amended his report to

include an additional interview with Dr. Kesselman, Belfort-


                                 - 3 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 4 of 19



Bois’ treating physician.    In his amended report, Officer David

attributed the following statement to Dr. Kesselman:

    I asked Dr. Kesselman in his professional opinion if
    [Belfort-Bois’] case was a case of neglect? Dr. Kesselman
    stated [Belfort-Bois’] situation was definitely a case of
    neglect.

Plaintiff contends that Dr. Kesselman never expressed such an

opinion but instead suggested Belfort-Bois’ conditions were due

to natural causes.

    Plaintiff also alleges that Officer David concealed

Belfort-Bois’ medical records, which established that the health

problems that concerned medical staff at the Hospital began

before plaintiff was charged with Belfort-Bois’ care.

    A grand jury indicted Lucien-Calixte in June, 2014, and she

was charged and arraigned in Superior Court the following month.

After a trial in 2017, Lucien-Calixte was acquitted of all

criminal charges.

    Plaintiff seeks damages for her legal fees, emotional

distress and loss of income as a result of her besmirched

reputation as a nurse.    She also seeks punitive damages and

requests that this Court enjoin Officer David from filing false

reports and order him to submit to further police training.

    Plaintiff’s First Amended Complaint specifically alleges

that 1) defendants deprived her of clearly established and well

settled constitutional rights in violation of 42 U.S.C. § 1983,

                                 - 4 -
      Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 5 of 19



2) the Town maintained improper policies and customs for its law

enforcement officers in violation of 42 U.S.C. § 1983,

3) defendants violated the Massachusetts Civil Rights Act,

M.G.L. c. 12 § 11I and 4) Officer David maliciously prosecuted

plaintiff.

II.   Motion to Dismiss

      A.   Standard of Review

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228

F.3d 1127 (1st Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).      If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.


                                  - 5 -
        Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 6 of 19



        Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Threadbare recitals of legal elements which are supported by

mere conclusory statements do not suffice to state a cause of

action. Id.     Accordingly, a complaint does not state a claim of

relief where the well-plead facts fail to warrant an inference

of any more than the mere possibility of misconduct. Id. at

1950.

  B. Count I: Violation of 42 U.S.C. § 1983

    In Count I, Lucien-Calixte alleges that both the Town and

Officer David violated her Fourth and Fourteenth Amendment

rights by falsely arresting and maliciously prosecuting her

based on false statements and concealed evidence.

    With respect to the Town, municipal liability under § 1983

is limited to claims that a government policy or custom was the

moving force of a constitutional violation. Monell v. Dep’t of

Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978).          Plaintiff

properly makes such a claim against the Town in Count II, but in

Count I bases her claim against the Town on vicarious liability

which is unavailing.      Consequently, defendants’ motion to

dismiss Count I, with respect to the Town, will be allowed.




                                    - 6 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 7 of 19



    With respect to Officer David, plaintiff alleges violations

of § 1983 for false arrest and malicious prosecution.

     i.    False Arrest

    Officer David submits that plaintiff’s false arrest claim

is untimely.   The parties agree that the statute of limitations

for plaintiff’s § 1983 claim of false arrest is three years but

disagree on the accrual date.     Officer David asserts that the

three-year period accrues from February 21, 2014, the date of

plaintiff’s arrest.    Plaintiff argues the accrual date is July

18, 2014, the date of her arraignment.

    The “accrual date of a § 1983 cause of action is a question

of federal law that is not resolved by reference to state law.”

Wallace v. Kato, 549 U.S. 384, 388 (2007).       Under federal law, a

§ 1983 claim accrues “at the moment the plaintiff knows or has

reason to know, of the injury that is the basis for the claim.”

Nieves v. McSweeney, 241 F.3d 46, 52 (1st Cir. 2001).         For false

arrest claims, the accrual date is generally the date of the

arrest. Calero-Colo v. Betancourt-Lebron, 68 F.3d 1, 4 (1st Cir.

1995).    Plaintiff has provided this Court with no reason to

depart from the general rule.     Although plaintiff argues that

she did not know of Officer David’s alleged falsehoods until her

arraignment, she had reason to know she was injured at the time

of her arrest even if the full extent of her injury was not then


                                 - 7 -
        Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 8 of 19



known. See Wallace, 549 U.S. at 391 (explaining that a cause of

action accrues when the wrongful act results in damages even if

the full extent of the suffered injury is not yet known or

predictable).

      Lucien-Calixte was arrested on February 21, 2014 but did

not file her initial complaint until July 17, 2017.           Thus, her

claim of false arrest is barred by the statute of limitations.

Accordingly, defendants’ motion to dismiss Count I, with respect

to plaintiff’s false arrest claim, will be allowed.

      Having dismissed plaintiff’s § 1983 false arrest claim as

time barred, the Court need not address the merits of that claim

but will note the distinction between false arrest and malicious

prosecution claims in this context.

        In Calero-Colo, the First Circuit Court of Appeals

explained that when an arrest is conducted pursuant to a warrant

based on allegedly false statements, the lines between malicious

prosecution and false arrest are blurred. Calero-Colo, 68 F.3d

at 4.    An unlawful arrest conducted pursuant to a warrant, even

if that warrant is based on false allegations, generally gives

rise to a malicious prosecution claim. Id.          Conversely,

warrantless arrests generally precipitate false arrest claims.

Id.   That is because a warrant constitutes legal process and

damages for false arrest are restricted to the time between the


                                    - 8 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 9 of 19



arrest and the issuance of legal process. Id.       Malicious

prosecution claims, on the other hand, contemplate damages from

the initial arrest throughout any unlawful detention pursuant to

legal process. Hernandez-Cuevas v. Taylor, 723 F.3d 91, 100 (1st

Cir. 2013).

    In short, plaintiff’s alleged wrongful arrest pursuant to a

warrant based on false information is more appropriately

construed as a malicious prosecution claim, not a false arrest

claim.

    ii.   Malicious Prosecution

    Lucien-Calixte contends that Officer David caused her

malicious prosecution by providing false statements in his

police report and concealing exculpatory evidence.        Officer

David moves to dismiss on the grounds of either absolute or

qualified immunity for the alleged misconduct.

          a.     Absolute Immunity

    Officer David claims that he is entitled to absolute

immunity because plaintiff’s suit is based on grand jury

testimony.     Plaintiff counters that, although her initial

complaint was based on Officer David’s grand jury testimony, her

amended complaint includes additional allegations arising from

conduct that occurred outside of the grand jury proceedings.




                                 - 9 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 10 of 19



    Absolute immunity protects a state official from § 1983

suits based on grand jury testimony. Rehrberg v. Paulk, 566 U.S.

356, 367 (2012).   This Court previously allowed defendants’

motion for judgment on the pleadings, finding that Officer David

was entitled to absolute immunity because plaintiff’s initial

complaint was based on his grand jury testimony (Docket Entry

No. 30).   In contrast, the allegations in plaintiff’s amended

complaint are not based on grand jury testimony.        Instead,

plaintiff’s amended complaint alleges injury based on Officer

David’s inclusion of false statements in his police report and

the concealing of evidence.     Consequently, Officer David is not

entitled to absolute immunity.

           b.   Qualified Immunity

    In the absence of absolute immunity, qualified immunity

protects Officer David from Lucien-Calixte’s § 1983 suit unless

1) he violated her constitutional right, 2) that right was

clearly established at the time of the violation and 3) a

reasonable officer, situated similarly to Officer David, would

have recognized that his conduct violated plaintiff’s

constitutional right. Limone v. Condon, 372 F.3d 39, 44 (1st

Cir. 2004).

    As to the first prong, Lucien-Calixte alleges that Officer

David maliciously prosecuted her in violation of her


                                 - 10 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 11 of 19



constitutional rights.    To establish a claim of malicious

prosecution, plaintiff must show that Officer David 1) caused

2) a seizure of plaintiff pursuant to legal process unsupported

by probable cause and 3) criminal proceedings terminated in her

favor. See Hernandez-Cuevas, 723 F.3d at 101.        Officer David

challenges only the second element:       whether he had probable

cause to arrest and charge plaintiff for elder abuse and

neglect.

    Officer David submits that because Lucien-Calixte was

indicted by a grand jury, he is entitled to a presumption of

probable cause.   Generally, “a grand jury indictment

definitively establishes probable cause.” Gonzalez Rucci v.

I.N.S., 405 F.3d 45, 49 (1st Cir. 2005).       That presumption may

be rebutted if an officer wrongfully obtained the indictment by

“knowingly presenting false testimony to the grand jury.” Id.

At the pleading stage, allegations of such misconduct by an

officer is sufficient to rebut the presumption of probable cause

established by a grand jury indictment. Id.       Plaintiff alleges

that Officer David obtained the indictment through false

testimony and, therefore, has pled sufficient facts to overcome

the presumption of probable cause established by a grand jury

indictment.




                                 - 11 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 12 of 19



    Officer David further submits that in the absence of any

presumption, he had probable cause to arrest and charge Lucien-

Calixte for elder abuse and neglect.      Probable cause exists if a

reasonable person in the officer’s position would believe that a

person committed a crime. Holder v. Town of Sandown, 585 F.3d

500, 504 (1st Cir. 2009).     Probable cause is vitiated if

deliberate falsehoods were necessary to the magistrate’s

probable cause determination.     Hernandez-Cuevas, 723 F.3d at

101-02.   Necessity is determined by “excis[ing] the offending

inaccuracies and insert[ing] the facts recklessly omitted” and

then evaluating whether the “corrected warrant affidavit would

establish probable cause.” Burke v. Town of Walpole, 405 F.3d

66, 82 (1st Cir. 2005).

    Lucien-Calixte has plausibly alleged that probable cause to

arrest and charge her for elder abuse and neglect did not exist

but for Officer David’s misconduct.       She has pled facts that, if

proved, would show that Officer David deliberately falsified

statements from medical professionals, including a doctor, who

treated Belfort-Bois.     Excising such statements, the magistrate

would have been left with the statements of an EMT who

transported Belfort-Bois to the hospital, a nurse and

physician’s assistant who treated Belfort-Bois upon her arrival

at the Hospital and Officer David’s own observations.         Those


                                 - 12 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 13 of 19



statements, standing alone, may arguably amount to probable

cause for elder abuse and neglect but plaintiff has sufficiently

contended that the including of Belfort-Bois’ omitted records

would have vitiated any such probable cause.

    In essence, Lucien-Calixte alleges that Belfort-Bois’

medical records provided adequate explanations for every health

problem observed by the EMT, nurse, physician’s assistant and

Officer David.   Specifically, plaintiff contends that all of

Belfort-Bois’ health problems were either present before

plaintiff was charged with her care or were attributable to a

rapid decline in Belfort-Bois’ health shortly before and during

her transportation to the Hospital.

    Plaintiff has, therefore, plausibly alleged that probable

cause to arrest and charge her for elder abuse and neglect would

not have existed but for Officer David’s misconduct, thereby

satisfying the first element of the qualified immunity analysis.

    The remaining two disqualifying elements of the qualified

immunity analysis are easily met.

    As to the second prong, the Fourth Amendment right to be

free from malicious prosecution was clearly established in this

Circuit at the time of Officer David’s alleged violation. See

Hernandez-Cuevas, 723 F.3d at 100-02 (recognizing that Fourth

Amendment protection against unreasonable seizure includes


                                 - 13 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 14 of 19



protection from malicious prosecution and is cognizable under

§ 1983).

    Finally, as to the third prong, the Court considers whether

a reasonable officer, situated similarly to Officer David, would

have recognized that his conduct violated Lucien-Calixte‘s

constitutional right. See Limone, 372 F.3d at 44.        Plaintiff

alleges that Officer David deliberately falsified statements in

his police report and concealed evidence.       There is no doubt

that any reasonable officer would have recognized that

falsifying witness statements and excluding potentially

exculpatory evidence to establish probable cause violates an

individual’s constitutional right to be free from unreasonable

arrest and prosecution.

    Because Officer David is entitled to neither absolute nor

qualified immunity and Lucien-Calixte has stated a claim of

malicious prosecution, defendants’ motion to dismiss Count I,

with respect to plaintiff’s § 1983 malicious prosecution claim,

will be denied.

  C. Count II: Violation of 42 U.S.C. § 1983 Against the Town

    Defendants maintain that plaintiff’s amended complaint, as

her initial complaint, fails to allege that the Town is liable

under § 1983.




                                 - 14 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 15 of 19



    A municipality is liable under § 1983 for constitutional

violations if the execution of an “official policy [serves] as

the moving force of the constitutional violation.” Monell, 436

U.S.at 694.

    This Court previously dismissed the § 1983 claim against

the Town in plaintiff’s original complaint because Lucien-

Calixte failed sufficiently to allege that Officer David acted

pursuant to a municipal policy or custom (Docket Entry No. 30).

Plaintiff’s amended complaint alleges no additional facts

pertaining to any official policy or custom of the Town.          She

merely repeats the conclusory charges from her initial

complaint.    As was true the first time around, plaintiff’s

“threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements” are insufficient to

state a plausible claim of relief. Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555).

    Accordingly, defendants’ motion to dismiss will, with

respect to Count II, be allowed.

  D. Count III: Violation of Massachusetts Civil Rights Act

    Lucien-Calixte asserts that the defendants “interfered with

and deprived [her] of her exercise and enjoyment of civil

rights” under the Massachusetts Civil Rights Act (“MCRA”).




                                 - 15 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 16 of 19



    The MCRA provides a remedy “coextensive” with § 1983, with

one disparity relevant to this case:      The MCRA requires a

constitutional violation by “threats, intimidation, or

coercion.” Kelley v. LaForce, 288 F.3d 1, 10 (1st Cir. 2002).

Equally important, the same qualified immunity standard that

applies to § 1983 claims, applies to MCRA claims. Duarte v.

Healy, 537 N.E.2d 1230, 1231-33 (Mass. 1989).

    As a preliminary matter, it is unclear whether plaintiff

intends to assert a false arrest claim, a malicious prosecution

claim or both under the MCRA.     This Court will, however, treat

the claim as one for malicious prosecution for two reasons.

First, an MCRA false arrest claim, just as plaintiff’s § 1983

false arrest claim, is time-barred. See M.G.L. c. 260 § 5B

(“Actions arising on account of violations of any law intended

for the protection of civil rights . . . shall be commenced only

within three years next after the cause of action accrues.”);

Pagliuca v. City of Boston, 626 N.E.2d 625, 627 (Mass. App. Ct.

1994) (“[A] tort cause of action accrues . . . when the

plaintiff is injured as a result of the defendant's unlawful act

. . . .”).   Second, as discussed above, a claim of wrongful

arrest conducted pursuant to a fraudulent warrant is more

appropriately styled as a claim of malicious prosecution.




                                 - 16 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 17 of 19



    Defendants contend that Lucien-Calixte has not pled facts

sufficient to show that Officer David “intended” to threaten,

intimidate or coerce her.     In doing so, Officer David reads a

nonexistent requirement into the MCRA.       Although the MCRA

requires a constitutional violation “by threats, intimidation or

coercion,” the Massachusetts Supreme Judicial Court has

clarified that the MCRA “imposes no express or implied

requirement” that an individual intend to threaten, intimidate

or coerce a person into giving up a constitutional right.

Redgrave v. Boston Symphony Orchestra, Inc., 502 N.E.2d 1375,

1378 (Mass. 1987).    Quite the opposite, arrest and detention

have been held to be “intrinsically coercive” under the MCRA.

Sarvis v. Boston Safe Deposit and Trust Co., 711 N.E.2d 911, 918

(Mass. App. Ct. 1999).

    Plaintiff has pled sufficient facts to show that Officer

David coerced her by arresting and charging her for elder abuse

and neglect based on false and omitted evidence. Having

satisfied the only relevant disparity between the MCRA and

§ 1983, defendants’ motion to dismiss Count III, with respect to

plaintiff’s MCRA claim of malicious prosecution against Officer

David, will be denied for the same reasons this Court will deny

defendants’ motion to dismiss plaintiff’s § 1983 claim of

malicious prosecution against Officer David.


                                 - 17 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 18 of 19



    As to the Town, plaintiff’s MCRA claim fails because the

Town is a municipality and a municipality is not a “person”

covered by the MCRA. M.G.L. c. 12 § 11H; Howcroft v. City of

Peabody, 747 N.E.2d 729, 744 (Mass. App. Ct. 2001).         Therefore,

defendants’ motion to dismiss Count III, with respect to the

Town, will be allowed.

  E. Count IV: Malicious Prosecution

    Lucien-Calixte asserts claims of malicious prosecution

against both Officer David and the Town.       The Court recognizes

that the latter claim is made only to preserve plaintiff’s

appellate rights, this Court having dismissed it with prejudice

on August 1, 2018 (Docket Entry No. 30).       As discussed above, to

succeed on her claim of malicious prosecution, Lucien-Calixte

must prove that Officer David 1) instituted 2) a seizure of her

pursuant to legal process that was unsupported by probable cause

and 3) criminal proceedings terminated in her favor. Gutierrez

v. M.B.T.A., 437 Mass. 395, 405 (2002).

    Officer David again challenges only whether he had probable

cause to arrest and charge Lucien-Calixte for elder abuse and

neglect.   As previously explained, plaintiff has pled sufficient

facts which, if proven, demonstrate that Officer David lacked

probable cause to arrest and charge her absent his alleged




                                 - 18 -
     Case 1:17-cv-11312-NMG Document 56 Filed 09/16/19 Page 19 of 19



misconduct.   Accordingly, defendants’ motion to dismiss Count IV

will be denied.

                                 ORDER

    For the foregoing reasons, defendants’ motion to dismiss

(Docket No. 38) is,

  a. with respect to the claims against the Town and the claim

    against Officer David for false arrest in Count I, ALLOWED,

    but with respect to the claim against Officer David for

    malicious prosecution in Count I, DENIED;

  b. with respect to Count II, ALLOWED;

  c. with respect the claim against the Town in Count III,

    ALLOWED, but with respect to the claim against Officer

    David in Count III, DENIED;

  d. with respect to Count IV, DENIED.


So ordered.

                                       /s/ Nathaniel M. Gorton ____
                                       Nathaniel M. Gorton
                                       United States District Judge

Dated September 16, 2019




                                 - 19 -
